ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
1)	Acknowledgment is made of Applicants’ preliminary amendment filed 06/19/2019.
Election
2)	Acknowledgment is made of Applicants’ election filed 04/01/2021 in response to the species election requirement mailed 02/04/2021. Applicants have elected the Parabacteroides merdae species, the seizures species, and the control diet species.  Applicants traverse the species election requirement set forth as Group III. Upon further consideration, the examination has been extended to all the diet species of Group III.
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicant’s representative Ilker Donmez. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
(A)  Claims 1, 2, 9, 10, 12, 17, 22, 24, 28-30, 33, 34, 49-51, 53, 58 and 19 are 63-65 canceled.
(B)   New claims 93-116 are added as set forth below:
--Claim 93 (New). A composition for use in the treatment of seizures comprising at least 10% by weight of live Akkermansia muciniphila bacteria and at least 10% by weight of live Parabacteroides merdae bacteria.
Claim 94 (New). The composition of claim 93, wherein said Akkermansia muciniphila bacteria and/or Parabacteroides merdae bacteria are combined with a carrier and/or a binder.
Claim 95 (New). The composition of claim 93, wherein said Akkermansia muciniphila bacteria and/or Parabacteroides merdae bacteria are present in a dried form.
Claim 96 (New). The composition of claim 93, which is a food product.
Claim 97 (New). The composition of claim 93, wherein at least 30%, at least 50%, at least 70%, or at least 90% of the bacteria in the composition are Akkermansia muciniphila.
Claim 98 (New). The composition of claim 93, wherein at least 30%, at least 50%, at least 70%, or at least 90% of the bacteria in the composition are Parabacteroides merdae.
Claim 99 (New). The composition of claim 93, wherein 50% of the bacteria in the composition are Akkermansia muciniphila and 50% of the bacteria are Parabacteroides merdae.
Claim 100 (New). The composition of claim 93, which is a liquid or gel composition.
Claim 101 (New). The composition of claim 93, wherein the composition is formulated for oral delivery.
Claim 102 (New). The composition of claim 93, wherein the composition comprises a pharmaceutically acceptable carrier which is physiologically compatible with the gastrointestinal tissue of a subject to be treated.
Claim 103 (New). The composition of claim 93, wherein the composition is formulated into a pill, tablet or capsule.
Claim 104 (New). The composition of claim 103, wherein the capsule or the tablet is enterically coated.
Claim 105 (New). The composition of claim 93, wherein the composition further comprises other probiotic agents or nutrients which promote bacterial growth.
Claim 106 (New). The composition of claim 93, wherein 70% of the bacteria in the composition are Akkermansia muciniphila and 30% of the bacteria are Parabacteroides merdae.
Claim 107 (New). A method of treating a condition responsive to a ketogenic diet in a mammalian subject comprising administering to the subject a therapeutically effective amount of the composition of claim 93, wherein said condition is seizure.
Claim 108 (New). The method of claim 107, wherein the method treats the seizure by altering neurotransmitter biosynthesis, by altering serum ketogenic amino acids, by decreasing gamma-glutamyltranspeptidase activity, by decreasing glutamine synthase activity, by decreasing gamma-glutamyl amino acids, by increasing GABA/glutamate ratio levels, or by increasing glutamine levels in the subject.
Claim 109 (New). The method of claim 107, wherein the ketogenic diet is a low carbohydrate and high-fat diet.
Claim 110 (New). The method of claim 107, wherein the composition is administered orally or rectally.
Claim 111 (New). The method of claim 107, wherein the composition is a food product.
Claim 112 (New). The method of claim 111, wherein the food product is a dairy product or yogurt.
Claim 113 (New). The method of claim 107, wherein the composition is self-administered.
Claim 114 (New). The method of claim 107, wherein the subject is pre-treated to deplete the native microbiota.
Claim 115 (New).  The method of claim 107, wherein 50% of the bacteria in the composition are Akkermansia muciniphila and 50% of the bacteria are Parabacteroides merdae.
Claim 116 (New).  The method of claim 107, wherein 70% of the bacteria in the composition are Akkermansia muciniphila and 3 0% of the bacteria are Parabacteroides merdae.--
Status of Claims
4)	Claims 2, 9, 10, 12, 17, 22, 24, 28-30, 33, 34, 51, 53, 58, 63 and 65 have been amended via the amendment filed 06/19/19.
Claims 3-8, 11, 13-16, 23, 25-27, 31-32, 35-48, 52, 54-57, 59-62 and 66-92 have been canceled via the amendment filed 06/19/19.  
Claims 1, 2, 9, 10, 12, 17, 22, 24, 28-30, 33, 34, 49-51, 53, 58 and 63-65 are canceled via this Examiner’s amendment.
New claims 93-116 are added via this Examiner’s amendment.
The examination has been extended to the previously non-elected diet species.
Claims 93-116 are pending and are under examination.
Information Disclosure Statements
5)	Acknowledgment is made of Applicant’s Information Disclosure Statements 06/19/19 and 07/07/20.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Drawings
6)	Acknowledgment is made of Applicants’ drawings filed 06/19/2019. 
Priority
7)	The instant AIA  application, filed 06/19/19, is the national stage 371 application of PCT/US2017/067548 filed 12/20/2017, which claims priority to the provisional application filed 62/447,992 filed 01/19/2017. 
Reason(s) for Allowance
8)	The following is an Examiner's statement of reasons for allowance:  
	The composition for use in the treatment of seizures comprising live Akkermansia muciniphila bacteria and live Parabacteroides merdae bacteria as claimed in claims 93-106 and the method of use of said composition as claimed in claims 107-116 are free of prior art.  The claims satisfy the provisions of 35 U.S.C § 112(a), 112(b) and 101.  Accordingly, the instant claims are allowed. 


Conclusion
9)	Claims 93-116, now renumbered as claims 1-24 respectively, are allowed. These claims are supported by the canceled claims and throughout the as-filed specification including Examples and Figures. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected diet species have been fully examined. Because the non-elected species have been examined, the Group III species election requirement as set forth in the Office Action mailed 02/04/21 is hereby withdrawn. In view of the withdrawal of the species election requirement, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
Correspondence
10)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
11)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner can is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
12)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 
13)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner can is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


May, 2021